DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Background
The present application is a continuation of Application No. 16/557,100, filed on 08/30/19, now US Pat. No. 10/759,601.
The claim amendments in the Applicant’s Preliminary Amendment, filed on 10/26/20, have been entered.
According to the Amendment, claims 1-22 were pending but have been canceled.  Claims 23-36 have been added.

Allowable Subject Matter
Claims 23-36 are allowed.  The following is a statement of reasons for the indication of allowable subject matter: independent claim 23 is on a method for storing and retrieving containers and recites, in part, “driving a first vehicle vertically within the aisle; transferring a first container onto the first vehicle from a first location in the first or second rack, wherein the step of transferring the first container displaces a second container from a second location to the first location; disconnecting the first container from the second container; driving the first vehicle vertically within the aisle a second time to align the first vehicle with a third location in the first or second rack transferring the first container from the first vehicle into the third location; driving the first vehicle within the aisle a third time to align the first vehicle with the first location a second time; transferring the second container onto the first vehicle from the first location; [and] driving the first vehicle away from the first location to transfer the second container to an area away from the first location.”
These limitations, either alone or individually, when considering the claim as a whole were not found in the prior art.  Therefore, claim 1 is allowable as well as claims 24-35 which depend therefrom.
Similarly, independent claim 36 is allowable as it recites features similar to the one above in claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655